

Exhibit 10.55


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT



NO. ZB760110092812600[_]


SHANGHAI PUDONG DEVELOPMENT BANK
 
Form of Maximum Amount Guarantee Agreement

 
Page 1

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT



Form of Maximum Amount Guarantee Agreement


Guarantor:
Creditor: Zhengzhou Branch, Shanghai Pudong Development Bank


Whereas:
The Guarantor voluntarily assumes the guarantee liability for all the loan under
AGREEMENT (as specified in Article 7), in order to ensure the comprehensive and
timely performance of the obligations by the debtor under AGREEMENT and the
exercise of the Creditor’s rights.


The parties have reached a consensus through friendly consultation to conclude
the Agreement. The Parties will commit in accordance to the terms and conditions
stipulate hereunder.
 
Article 1     Guarantee Creditor’s right(s)
 
The details of the guaranteed Creditor’s right(s) are provided in Article 7 of
this Agreement.
 
Article 2     Guarantee Liability
 
2.1
Scope of Guarantee

 
The Guarantee covers Creditor’s right of the AGREEMENT, interests (the interests
mentioned hereinafter including interest, default interest, compound interest),
liquidated damages, compensation, charges, all expenses incurred in the signing
and performance of this Agreement and the expenses attributable to the exercise
of guarantee rights and the Creditor’s rights (including but not limited to
litigation fee, taxes, attorney fee, travel expenses, management fee and charge
for auction or disposition of property) and the additional security deposit
required by the Creditor has not added to the guarantee amount.
 
2.2
Mode of Guarantee

 
The Guarantee mode hereof is Guarantee with joint and several liabilities;
The Guarantor confirms in case that the debtor fails to repay the debt in
accordance with the AGREEMENT, the Creditor is entitled to ask the Guarantor to
assume the guarantee liability in the scope defined in the Agreement, no matter
whether the Creditor has other security rights on the debt under the AGREEMENT
(including but not limited to security, mortgage and pledge), with no need to
ask the other Guarantors to assume the guarantee liability first.

 
Page 2

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT


The Guarantor hereby undertakes to waive the defense that claims for advance
enforcement of the guarantee in rem provided by the debtor.
 
2.3
Guarantee Period

 
Guarantee Period for each debt shall be calculated respectively and is from the
maturity date of each debt to two years after the maturity date in the
AGREEMENT.
The Guarantor shall assume separately the guarantee liability of repayment
installments of each debt under the AGREEMENT during the term of the AGREEMENT.
The Guarantee period for any one debt shall be two years as from the expiry of
last installment loan in case of the repayment in installments for the debt.
The term “maturity” and “expiry” stated in this Agreement includes the situation
when the Creditor announces the early maturity.
The announcement of early maturity date of principal creditor’s right is all or
part of the creditor’s right within the period of creditor’s right, and the
expiry date of all or part of creditor’s right is the early maturity date
announced, and expires at the  same time during the period of creditor’s right.
The Guarantee Period shall be two years as of the expiry date provided in the
extension agreement if an extension agreement is reached between the Debtor and
the Creditor. The Guarantor’s joint and several liabilities for the debts shall
remain in force in the extended period without the Guarantor’s prior content.
 
2.4
Alteration of AGREEMENT

 
Any extension and any deferred repayment permission the Creditor gives to the
Debtor and the amendments, alterations or replacements of any terms and
conditions of the AGREEMENT made by the Creditor and the Guarantor shall not
have any effect on the rights and interests of the Creditor under this Agreement
and shall not cause any diminishment of the guarantee liability based on the
Guarantor’s deemed consent in the case.
 
The issue of L/C, Letter of Guarantee or Standby L/C by the Creditor, or any
amendment of the L/C, Letter of Guarantee or Standby L/C made by the Creditor
and the Guarantor shall not cause any diminishment of the guarantee liability
with no need to obtain the consent of the Guarantor or prior notify the
Guarantor based on the Guarantor’s deemed consent in the case.
 
Article 3     Statements & Commitments
 
The Guarantor states and undertakes as follows to the Creditor:
 
3.1
the Guarantor shall be a independent legal subject that has complete civil
capacity to perform the obligations of the Agreement under the name of itself
and assume the civil responsibility independently;


 
Page 3

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
3.2
The Guarantor has the authority to sign the Agreement, and the Guarantor has
already obtained all the authorization and approval required by the Agreement;
The terms and conditions of this Agreement are reached on a basis of the
Guarantor’s real intent and free will and shall have legal binding force on the
Guarantor.

 
3.3
the Guarantor hereby undertakes that there is no any infringement of the laws
(the laws hereof includes laws, regulations, rules, local laws and regulations,
judicial interpretation), Articles of Association, relevant documents of the
bodies with power, judgments or decisions made and any conflict with other
Agreements or agreements the Guarantor has already signed or any other
obligations the Guarantor has already taken during the execution and performance
of this Agreement.

 
3.4
the Guarantor shall promise all financial statements (if any) complies with the
laws and regulations of PRC (excluding Hong Kong, Macau SAR and Taiwan Region)
and could gives a real, complete and unprejudiced explanation of the financial
conditions of the Guarantor and all documents and materials submitted to Party A
are accurate, real, complete, valid without any concealment.

 
3.5
the Guarantor shall vow to go through the filling, registration or other
procedures required by the validity and legal performance of the Agreement and
pay relevant expenses;

 
3.6
there occurs no big adverse change of the operational and financial situation
since the latest audited financial statement;

 
3.7
the Guarantor has disclosed all the facts or information it knows or should know
which is important for the Creditor to decide whether to offer the loan under
the AGREEMENT;

 
3.8
the Guarantor hereby confirms any arrear of wage, medical care, disability
benefits and compensatory payment has not happened or will not happen in the
execution date and during the performance of this Agreement;

 
3.9
the Guarantor undertakes there is no situation or event that has or may have
material negative effect on the performance capability of the Guarantor.

 
Article 4     Other Provisions
 
4.1
the Commitments of the Guarantor


 
Page 4

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
4.1.1
The Guarantor shall not take the following actions without the written content
of the Creditor:

 
 
4.1.1.1
dispose the whole or majority of the significant assets in ways of sale,
donation, rent, transfer, mortgage, pledge or other measures;

 
 
4.1.1.2
change materially the operative mechanism or property organization form,
including but not limited to the contractual operation, leasing, consortium,
corporation system reform, shareholding reform, share transfer, merger (or
acquisition), joint venture with foreign investment (or cooperation), division,
establishment of subsidiaries, transfer of property and decrease of registered
capital;

 
 
4.1.1.3
change the business scope or major businesses and to alter the Articles of
Association;

 
 
4.1.1.4
providing the guarantee to the third parties, which has huge negative effect on
the Guarantor’s financial situation and its capability to perform the
obligations under the Agreement;

 
 
4.1.1.5
apply for reorganization, bankruptcy and dismissal of the company;

 
 
4.1.1.6
Sign the contracts/agreements that have huge adverse effect on the Guarantor’s
ability to perform the obligations under the Agreement or assume relevant
obligations that have same effect.

 
4.1.2
the Guarantor undertakes to promptly notify the Creditor of the event on the day
of the event and send the originals of relevant notice (stamped by Non-natural
person or signed by natural person) to the Creditor in 5 business days after the
day of the event in case of the following circumstances:

 
 
4.1.2.1
the events that denies the authenticity and accuracy of the statements and
commitments the Guarantor makes in this Agreement happen;

 
 
4.1.2.2
the Guarantor or its controlling shareholder, actual controller or the related
parties being involved in litigation or arbitration, or its asset being
distrained upon, sealed-up, frozen or enforced or being imposed by other
measures that have same effect, or its legal representative, director,
supervisor and senior management staffs being involved in litigation,
arbitration or other enforcement measures.


 
Page 5

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
 
4.1.2.3
the change of the legal representative or its authorized representatives,
responsible person, major financial responsible person, communication address,
company name and work place of the Guarantor, or the change of the Guarantor’s
domicile, habitual residence, change of working unit, or long-term departure of
the residence place, or any adverse change in the Guarantor’s income level;

 
 
4.1.2.4
the reorganization and bankruptcy applied by other debtors or the revocation
made by the senior governing authority.

 
4.1.3
the Guarantor undertakes to submit relevant financial materials or income
certification as required by the Creditor during the signature and execution of
the AGREEMENT;

 
4.1.4
the Guarantor undertakes to assume the joint and several liabilities to
complement the security deposit in case that the debtor fails to make up the
deficiency of the security deposit (including early making-up) as required by
the Creditor in issuing L/C, Letter of Guarantee or Standby L/C business. The
making-up of the deficiency of the security deposit shall not constitute the
exemption of the guarantee liability the Guarantor shall undertake in accordance
with the Agreement. Any losses (including interest losses) arising out of the
performance of the obligation to complement the security deposit under the
Agreement shall be borne by the Guarantor itself.

 
4.1.5
the Guarantor hereby vows to suspend the exercise of recourse right or relevant
rights arising from the performance of the Agreement before the debtor pays off
all debts under the AGREEMENT;

 
4.1.6
The Guarantor shall continue to assume the joint and several liabilities for the
early repayment or the sustained debts in case of the revocation of the
individual repayment if the debtor repays the debt in whole or in part early or
repays individually to the Creditor.

 
4.2
Deduction Provisions

 
4.2.1
The authorized Creditor should directly deduct the same amount of money from any
account the Guarantor opens in Shanghai Pudong Development Bank to clear off the
overdue debt or deficient security deposit in case of the overdue debt or that
the security deposit shall be made up by the Guarantor.


 
Page 6

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
4.2.2
Unless the authorities of the country have particular regulations, the deducted
money should clear off all debts in the following orders: first the money should
be used to pay off the overdue expenses charged for the Guarantor and debtor;
then the money should be used to pay off the interests of the overdue bills; the
remaining money should be used to pay off the principals of the overdue bills;
if there are several overdue claims, it is the Creditor’s right to decide the
priority of the pay-off.

 
4.2.3
In case of any discrepancy between the currency of the accounts deducted and the
currency of money which needs to be repaid, the Creditor will be responsible for
conversion with an exchange rate determined by it and the Guarantor shall bear
the exchange rate risk.

 
4.3
Certification of debt

 
It has been acknowledged by the parties that the accounting documents issued and
recorded in compliance with its business rules in its Book of Accounts will be
the effective evidence of the debt of the Creditor.


4.4
Notification & Service

 
4.4.1
The notice from one party to the other party shall be sent to the address
specified at the signature page of this Agreement, or other address changed by
the other party against written notice. If the notice is delivered to the
address mentioned hereinabove, the service shall be deemed completed in the
following date: the seventh bank business day as from the date when the notice
is sent by registered mail to the major business place (for the corporation and
its branches and subsidiaries or other organization) or the domicile (for
natural person) in case of special mail service; the date signed by the
recipient upon receipt in case of special service; the transmission date in case
of facsimile or Email. However, the service of all notice, requirement or other
communication sent to the Creditor shall be deemed completed upon the actual
receipt of the Creditor. The notices sent to the Creditor in the form of
facsimile or Email shall be confirmed by the originals (sealed by Non- natural
person or signed by natural person) that could be delivered face-to-face and
sent by mail to the Creditor afterwards.

 
4.4.2
the Guarantor hereby agrees that the service of any court summons and notices
during any litigation hereof shall be deemed completed upon their arrival at the
domicile stated at the end of the Agreement. Any adjustment to the address
hereinabove shall not be valid for the Creditor without prior written
notification.


 
Page 7

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT



4.5
Validity, Amendment and Termination

 
4.5.1
This Agreement shall be effective from the date of sealing by the Guarantor and
the Creditor and the signing or sealing by their legal representative/
responsible person or authorized representative (signature only for natural
person Guarantor) to the date when the guaranteed debts under the Agreement are
paid off.

 
4.5.2
The Agreement is independent of principal AGREEMENT in the validity. In other
words, the total or partial invalidity of AGREEMENT shall not affect the
effectiveness of this Agreement and the obligation of the Guarantor;

 
4.5.3
the Agreement shall not be changed unilaterally or terminated early by either
party after the Agreement becomes effective; A written agreement shall be
reached between the parties hereto after negotiation in case that the Agreement
shall be amended and terminated early.

 
Article 5     Breach of Agreement & Settlement of Breaches
 
5.1
Breach of Agreement

 
The Guarantor shall be in breach of Agreement in one of the following
circumstances:
 
5.1.1
Any statement, explanation, guarantee made by the Guarantor during the term of
the Agreement or other relevant notice, authorization, approval, content,
certificate or other documents made by the Guarantor in compliance with or
related to the Guarantor are incorrect or misleading, or have been proven
incorrect or misleading, or have been proven invalid, revoked or legally
unbinding;

 
5.1.2
Any infringement of one of the provisions of Article 4 of this Agreement;

 
5.1.3
when the Guarantor’s business is suspended, terminated, shut-down, restructured,
reorganized, taken-over or mandated, dissolved, revoked or cancelled or
bankrupted;

 
5.1.4
Death or declaration of death of the Guarantor in case the Guarantor is natural
person;

 
5.1.5
the change and transfer of the asset or attempted transfer of the asset by
virtue of fake marital relations by the Guarantor;


 
Page 8

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
5.1.6
Deteriorating financial situation, serious difficulties in production and
business operations or some circumstances that may affect the Guarantor’s
operational situation and financial condition or performance capability.

 
5.1.7
the Guarantor or its controlling shareholder, actual controller or the related
parties being involved in litigation or arbitration, or its asset being
distrained upon, sealed-up, frozen or enforced or being imposed by other
measures that have same effect, or its legal representative, director,
supervisor and senior management staffs being involved in litigation,
arbitration or other enforcement measures.

 
5.1.8
Any infringement of this Agreement that could hinder the smooth performance of
this Agreement or other behavior of the Guarantor that may lead to the damage of
legitimate interest of the Creditor.

 
5.2
Settlement of Breaches

 
The Creditor is entitled to announce the early maturity of the principal
creditor’s right or creditor’s right under the AGREEMENT or ask the Guarantor to
assume the guarantee liability or make up the deficiency of security deposit and
pay the liquidated damage (the calculation of the liquidated damage is specified
in Article 7) in case of any one of the above-mentioned breaches of Agreement.
The Guarantor shall reimburse all losses suffered by the Creditor if the
liquidated damage fails to pay the loss of the Creditor.


Article 6     Other Provisions
 
6.1
Applicable Law

 
The Agreement is governed and construed by laws of the People’s Republic of
China (excluding Hong Kong, Macau SAR and Taiwan Region).


6.2
Settlement of Disputes

 
All disputes and argues arising from the performance of this Agreement shall be
solved through negotiation by the parties; if negotiation fails, both parties
agree to adopt the jurisdiction of the People’s Court of the domicile of the
Creditor;
During the settlement of dispute, other provisions in the Agreement that may not
be affected shall be performed continuously.

 
Page 9

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT

 
6.3
Miscellaneous

 
(1)
Any matters not provided herein shall be added in Article 7 or supplemented
subject to written agreement entered into between the parties. The appendixes to
the Agreement (please see Article 7 of this Agreement) shall form integral parts
of the Agreement and shall have the same binding force as the Agreement itself.

 
(2)
Words and expressions in this Agreement shall have the same meanings
respectively assigned to them in the AGREEMENT hereafter referred to, unless
otherwise provided.

 
Article 7     Special Clauses
 
7.1
The AGREEMENT guaranteed by this Agreement (in correspondence with WHEREAS
clauses)

 
 
(1)
The AGREEMENT covers a series of Agreements signed between 26th June, 2009 and
25th June, 2011. The Creditor of this Agreement is Zhengzhou Branch, Shanghai
Pudong Development Bank stated in the AGREEMENT;

 
(2)
The debtor under the AGREEMENT is Henan Shuncheng Group Coal Coke Co., Ltd.
Domicile: Nangongye Rd., Tongye Town, Anyang.



7.2
The Principal Creditor’s right (in correspondence with Article 1 of this
Agreement)

 
The Principal Creditor’s right guaranteed by this Agreement: a kind of or kinds
of credit including but not limited to all varieties of loan and all possible
debts arising from intermediary business provided to the debtor continuously
between 26th June, 2009 and 25th June, 2011 (hereinabove referred to as “period
of debts”. The total amount of the above-mentioned debts during the period of
debts shall not exceed RMB SIXTY-SEVEN MILLION CHINESE YUAN ONLY (or other
currencies with equivalent value). The amount of the debts shall be converted
according to the exchange rate determined by the Creditor itself in case that
the currency of the debt is foreign currency.
7.3
Settlement of Breaches (in correspondence with Clause 2, Article 5)

 
Liquidated damage: accounting for five percentage of the total amount of the
debts.
7.4
The appendixes of this Agreement includes: (in correspondence with Para.1,
Clause 3, Article 6)

 
(1)
(2)
(3)
(4)
(5)

 
Page 10

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT


7.5
Other provisions (in correspondence with Para.1, Clause 3, Article 6)



7.6
The Agreement shall be in originals, respectively held by the Guarantor, the
Debtor, and , and the originals have same legal effect.



(No text in the signature page)


In witness hereof, the Guarantor confirms that during the signature of the
Agreement, the parties hereto have accurate and correct understanding of legal
definition of rights, obligations and limitation or exemption of liability and
have conducted detailed description and negotiation of all clauses, free of any
doubt, to execute this Agreement on 26th June, 2009 between the Guarantor and
the Creditor.


Guarantor (Common Seal)
Legal Representative/Authorized Representative:
(Signature/Seal)


Creditor (Common Seal)
Legal Representative/Authorized Representative:
(Signature/Seal)


Guarantor (signature)

 
Page 11

--------------------------------------------------------------------------------

 


SHANGHAI PUDONG DEVELOPMENT BANK
MAXIMUM GUARANTEE AGREEMENT



Agreement of Spouse which shares the common assets (applicable to Guarantor as
natural person):


Appendix:


Regarding the agreement in execution of the common assets


To: Shanghai Pudong Development Bank


                    (ID no:                     ), as the legal spouse of
                   , has signed and executed the maximum amount guarantee (no:
ZB7601200092812600[_]) and now gives the following commitments:-


I am familiar with the signature of guarantee agreement signed by
                 . I agree with the signature and execution of the guarantee
agreement, and agree with the terms of the guarantee agreement. When the
Guarantor complies with Guarantee Agreement so as  to bare the guarantee
liabilities, the creditors have the right to penalize the properties of the
common assets.


Date: 26 June 2009


                       


Attachment:
 
1.
Copy of ID certificate

 
2.
Copy of marriage certificate


 
Page 12

--------------------------------------------------------------------------------

 